Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 3, 2018

                                    No. 04-18-00494-CR

                               Rafael Waldi HERNANDEZ,
                                        Appellant

                                             v.

                                     STATE of Texas,
                                        Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR0806
                         Honorable Steve Hilbig, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED.

      It is so ORDERED on October 3, 2018.


                                              _____________________________
                                              Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 3rd day of October, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court